DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “a bicycle rim” in line 3 renders the claim indefinite because it is unclear whether “a bicycle rim” refers to the previously recited “a rim of a bicycle wheel” in line 2 or if it is distinct therefrom as implied by the claim construction.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5.	Claims 1, 5-8, 11-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thulbon (GB 2479958 A; previously cited by Applicant).
	Regarding claims 1 and 5-8, Thulbon discloses an abutment interface for insertion between a head 51 of a nipple 5 for fixing a spoke 3 and a bridge 25 of a rim 2 of a bicycle wheel 1, the abutment interface comprising: a first washer 7 with a radially inner first face (unlabeled, but shown in at least Fig. 4) for abutting on the bridge and a radially outer second face at 74; and, a second washer 6 with a radially inner first face (unlabeled, but shown in Fig. 4) abutting on the second face of the first washer and a radially outer second face (unlabeled, but shown in Fig. 4) for abutting on the head of the nipple (Fig. 4); wherein the radially inner first face of the second washer and the radially outer second face of the first washer are shaped for adjustment movements with respect to each other and with respect to the nipple during an initial step of fixing a spoke to the rim (last line of page 4 through line 2 of page 5; Figs. 7-9), and to prevent the first and second washers from making any adjustment movement both with respect to each other and with respect to the nipple during a subsequent step of fixing the spoke to the rim in which a tension is applied to the nipple through the spoke (first full paragraph on page 5; Fig. 10), wherein the first washer has an opening (opening between the sections of the first washer as shown in Fig. 5) of a width dimensioned to allow the head of the nipple to pass through, when the second washer is absent (evident from Fig. 5), wherein the first and the second face of the second washer are conical or spherical (Figs. 4 and 5), wherein the first face of the second washer is conical (Figs. 4 and 5), and wherein the second face of the second washer is conical (Figs. 4 and 5).
	Regarding claims 11-15, Thulbon discloses a bicycle wheel 1 comprising: a rim 2 connected to a hub 4 by a plurality of spokes 3, wherein at least one of the plurality of spokes is anchored to the rim through a nipple 5 having a stem that is dimensioned to be inserted in a hole 26 in a bridge 25 of the rim and face towards the hub, and an enlarged head 51 that is dimensioned to be hooked to the bridge (Fig. 4), and an abutment interface positioned between the head of the nipple and the bridge of the rim, wherein the abutment interface comprises: a first washer 7 with a radially inner first face (unlabeled, but shown in at least Fig. 4) for abutting on the bridge and a radially outer second face (unlabeled, but shown in Fig. 4); and, a second washer 6 with a radially inner first face (unlabeled, but shown in Fig. 4) abutting on the second face of the first washer and a radially outer second face (unlabeled, but shown in Fig. 4) for abutting on the head of the nipple (Fig. 4); wherein the radially inner first face of the second washer and the radially outer second face of the first washer are shaped for adjustment movements with respect to each other and with respect to the nipple during an initial step of fixing a spoke to the rim (last line of page 4 through line 2 of page 5; Figs. 7-9), and to prevent the first and second washers from making any adjustment movement both with respect to each other and with respect to the nipple during a subsequent step of fixing the at least one spoke to the rim in which a tension is applied to the nipple through the at least one spoke (first full paragraph on page 5; Fig. 10), wherein the first washer has an opening (opening between the sections of the first washer as shown in Fig. 5) of a width dimensioned to allow the head of the nipple to pass through, when the second washer is absent (evident from Fig. 5), wherein the head of the nipple has a spherical surface facing towards the second face of the second washer (Figs. 4 and 5), wherein said at least one spoke has an orientation according to a non-radial direction (Y) with respect to the rotation axis (X) of the wheel (note at least Fig. 11), and wherein the bridge of the rim is flat in an axial direction of the wheel (Fig. 4).
	Regarding claim 19, Thulbon discloses an abutment assembly for an interface between a spoke nipple head 51 and a rim 2 of a bicycle wheel 1, the abutment assembly comprising: a first washer 7 with a radially inner face (unlabeled, but shown in at least Fig. 4) that abuts a bridge 25 on a bicycle rim 2 and a radially outer second face (unlabeled, but shown in at least Fig. 4) opposite the inner face; and, a second washer 6 with a radially inner face (unlabeled, but shown in Fig. 4) that abuts the radially outer second face of the first washer and a radially outer second face (unlabeled, but shown in Fig. 4) that abuts the spoke nipple head (Fig. 4); wherein the abutting faces of the first and second washers are shaped to allow adjusting movement between the first and second washers and with respect to the nipple head during an initial step of the fixing a spoke to the rim of the bicycle (last line of page 4 through line 2 of page 5; Figs. 7-9) and to prevent any additional adjusting movement between the first and second washers and the nipple head as a result of tensioning a spoke within the nipple and securing the spoke the rim (first full paragraph on page 5; Fig. 10).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thulbon in view of Claes (EP 0860301 A1; previously cited by Applicant).
	Although Thulbon teaches the shape of the second face of the first washer can be modified (note Fig. 11 and the second full paragraph on page 5), Thulbon fails to expressly disclose the second face of the first washer being spherical.
	Claes teaches a second face at 13 of a washer 11 being spherical (Figs. 6-8) to allow for an additional relative freedom of movement (Abstract).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the abutment interface so that the second face of the first washer is spherical, such as taught by Claes, as a well-known alternative shape that would allow an additional relative freedom of movement between the nipple head and the rim during installation.

8.	Claims 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thulbon.
	Although Thulbon further discloses the second washer being conical and having a vertex facing towards the first washer (Fig. 4) and appears to show the angle defined by the vertex to be equal to about 95° so as to match the corresponding shape of the outer surface of the first washer (Fig. 4), Thulbon fails to expressly disclose the value of the angle.
	Nonetheless, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the angle of the vertex to be about 95° as a mechanical expedient based upon the shape of the radially outer surface of the first washer to ensure that the shape of the second washer sufficient corresponds to the shape of the outer surface of the first washer to allow adjusting movement between the first and second washers and the nipple head during installation of the spoke while also preventing any additional adjusting movement between the first and second washers and the nipple head after the tensioning of the spoke.

Allowable Subject Matter
9.	Claims 2-4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617